DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first side" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether the second tool is positioned “opposite the first side” in relation to the major axis or “opposite the first side” of a lateral axis of the multi-tool, as a first side has not been defined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




2.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonner, US 2018/0255693.
	Bonner discloses the claimed invention including an elongate central handle (20, 21, 51), a first tool at a first end of the central handle (2 or 3), the first tool having a flat profile and being angled at an obtuse angle with respect to a major axis of the central handle (see Figures), and a second tool at a second opposite end of the central handle (4, 24), the second tool having a flat profile and being angled at an obtuse angle with respect to the  major axis of the central handle opposite to a first side (see Figures). Regarding claim 2, the first tool is a scraper (blade 3, capable of scraping). 
3.	Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vail, US 2,715,750.
	Vail discloses the claimed invention including an elongate central handle (14), a first tool at a first end of the central handle (one of 20; alternatively one of 13), the first tool having a flat profile and being angled at an obtuse angle with respect to a major axis of the central handle (see Figures), and a second tool at a second opposite end of the central handle (other of 20; alternatively one of 13), the second tool having a flat profile and being angled at an obtuse angle with respect to the  major axis of the central handle opposite to a first side (see Figures). Regarding claim 2, the first tool is a scraper (Column 2 Lines 26-28). Regarding claim 15, the first tool is of a same size and profile as the second tool (see Figures).
1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khachatoorian, US 6,257,553.
	Khachatoorian discloses the claimed invention including an elongate central handle (11), a first tool at a first end of the central handle (14), the first tool having a flat profile and being angled at an obtuse angle with respect to a major axis of the central handle (see Figures), and a second tool at a second opposite end of the central handle (12), the second tool having a flat profile and being angled at an obtuse angle with respect to the major axis of the central handle opposite to a first side (see Figures, flat profile at 18, Figure 1). Regarding claim 2, the first tool is a scraper (14, capable of scraping). Regarding claim 3, the second tool is a hook (the U-shaped neck 16 that is connected to 12, Column 4 Lines 52-54). Regarding claim 4, the scraper comprises a sharpened distal end operable as a chisel (Column 5 Lines 2-13, Column 6 Lines 50-52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khachatoorian, US 6,257,553 in view of Woolley et al., US 2007/0226913.
	Khachatoorian discloses all elements previously discussed above, however fails to disclose that the scraper comprises a tear-drop shaped aperture operable as a nail-puller. It is noted that there is a nail-pulling notch (20, Column 4 Lines 20-22).
	Woolley et al. teach a similar tool where there is a scraper-like member (123) with a nail removing notch (125) and additionally includes a tear-drop shaped aperture operable as a nail puller (137, paragraph 0027). The tear-drop shaped aperture removes nails, brads, and fasteners from building materials (paragraph 0027).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scraper of Khachatoorian by including a tear-drop shaped aperture, as taught by Woolley et al., in order to provide structure operable to remove nails, brads, or other fasteners on building materials.
6.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner, US 2018/0255693 in view of Rosso et al., US 8,205,341.
	Bonner discloses all elements previously mentioned above and also discloses that the elongate central handle comprises a flat profile (see Figures) with a plastic outer layer (20, 21; see Figures 2 and 6; paragraph 0195) that covers an inner layer (51, Figure 2). Bonner does not particularly disclose that the inner layer is metal, but does recognize that parts of the device may be made of metal (paragraph 0190). 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of Bonner so that the inner layer is constructed of metal, as taught by Rosso et al., so that the tang portion received within the handle is metal resulting in a strong and secure handle for a tool.
Allowable Subject Matter
7.	Claims 18-20 are allowed.
Claims 6-14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches or suggests the invention of claims 6-14 and 17-20. In particular, none of Bonner, Vail, or Khachatoorian teach a third tool attached over the first tool, the third tool defining an aperture sized to be frictionally fit over the flat profile of the first tool, the first tool positioned within the aperture or a plurality of tools attachable to at least one of the first tool or the second tool by an aperture in each of the tools which is sized to be frictionally fit over the flat profile of at least one of the first tool and second tool.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Carter can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg